        Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 1 of 20



                      UNITED STATES DISTRICT COURT
                                 FOR THE
                           DISTRICT OF VERMONT

ALLY BANK,                          )
                                    )
             Plaintiff,             )
                                    )
     v.                             )     Case No. 2:19-cv-21
                                    )
STEPHEN W. WEBSTER, in his          )
capacity as administrator           )
of the Estate of Peter James        )
Lynch, and BEST FRIENDS             )
ANIMAL SOCIETY a/k/a BEST           )
FRIENDS ANIMAL SANCTUARY,           )
                                    )
             Defendants.            )

                             OPINION AND ORDER

     This case revolves around funds held by Ally Bank (“Ally”)

in accounts established by Peter James Lynch.           Mr. Lynch is now

deceased, and there is a dispute about who is entitled to the

funds in his accounts.       The parties claiming entitlement to the

funds are Stephen Webster (“Webster” or “Administrator”) in his

capacity as the administrator of Mr. Lynch’s estate (the

“Estate”), and Best Friends Animal Society (“BFAS”).

     Both the Estate and BFAS have filed counterclaims against

Ally.     Pending before the Court is the Estate’s motion for

summary judgment on it counterclaims, with the exception of its

fraud claim, and on Ally’s requests for relief.           For the reasons

set forth below, the motion for summary judgment is denied.

                            Factual Background

     The following facts are undisputed unless otherwise noted.
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 2 of 20



Ally is an online bank headquartered in Utah, with a customer

service center in Pennsylvania.      An Ally customer may open a

Certificate of Deposit or money market account in one of three

ways: on-line, by calling Ally’s customer care center, or by

email.   Between 2010 and 2012, Mr. Lynch established three

accounts with Ally: a four-year CD on August 12, 2010, a five-

year CD on October 18, 2010, and a money market savings account

on April 17, 2012.   Although each account was established by

telephone, Mr. Lynch also sent Ally a signed IRS W-9 form.             ECF

No. 89-10 at 2.   As of late 2019, the aggregate balance of the

three accounts was $267,033.82.      According to Ally, bank records

show that the accounts were established with beneficiaries.            The

affidavit of Michael Hebling, Senior Director of Deposit

Operations at Ally, states that the Lynch accounts were

established as payable-on-death (“POD”) accounts, as the

ownership type was designated as “AB” (standing for account

beneficiary).   ECF No. 89-1 at 4-5; ECF No. 89-8 at 2.

     Mr. Lynch died on September 10, 2017.        The monthly account

statements sent to him prior to his death did not disclose the

presence of a beneficiary.     The account statements provided after

his death, however, identified the Accounts as “Account

ownership: Single with Payable on Death Beneficiary.”          Ally has

explained that this change in account statements was not unique

to Mr. Lynch, and was instead a bank-wide policy change


                                   2
         Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 3 of 20



implemented in February 2018.         ECF 89-1 at 6.

     The Hebling affidavit states that a Deposit Agreement was

sent to Mr. Lynch as part of a “Welcome Kit” each time he opened

an account.      Id. at 3.    The relevant Deposit Agreement states, in

part:

     Payable on Death (POD) or “In Trust For” (ITF) Account
     – these accounts may be opened as an individual or
     joint account and allow you to designate a beneficiary
     or beneficiaries who will receive the funds in your
     account at your death. . . . The law of the state in
     which you reside may restrict these accounts, and we
     make no representation as to whether the designation of
     an account as POD or ITF will comply with applicable
     state law. You are solely responsible for making sure
     the account is properly titled and that it meets any
     other requirements of your state.

With respect to the law applicable to Ally’s conduct, the Deposit

Agreement provides:

     All of our actions relating to your account, including
     this Agreement, will be governed by the laws and
     regulations of the United States and, to the extent not
     preempted, the laws and regulations of the State of
     Utah. Any lawsuit regarding your account must be
     brought in a proper court in the State of Utah.1

     Prior to his death, Mr. Lynch granted Stephen Webster power

of attorney.      In speaking with Mr. Lynch, Webster determined that

Lynch did not use or own a computer.          Ally’s records reflect the

bank’s knowledge that Mr. Lynch had no email address and no on-



     1
       The Estate argues that BFAS has no standing to enforce
the Deposit Agreement, and that Utah law thus cannot apply. As
to Ally, however, there is no dispute that the Deposit Agreement
must be considered when reviewing its management of the Lynch
accounts.

                                       3
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 4 of 20



line access.   Webster further found that Mr. Lynch kept most of

his important papers in a leather backpack, which was with him in

his hospital room in Vermont.     Those papers revealed the three

Ally accounts.    In his discussions with Webster, Mr. Lynch never

expressed an understanding that his accounts had designated

beneficiaries or payable-on-death arrangements.

     On December 4, 2017, the Vermont Superior Court, Windsor

Unit, Probate Division appointed Webster as Administrator of Mr.

Lynch’s estate.    In a letter dated July 19, 2018, Webster

provided Mr. Lynch’s death certificate to Ally and asked the bank

to “post interest to date of withdrawal, close out all three

accounts, and send me a check payable to Peter J. Lynch estate

for the proceeds.”    In a letter dated July 25, 2018, Ally

returned the death certificate and thanked Webster for providing

“proper documentation to carry out your request for the estate

claim.”

     On July 23, 2018, Ally notified BFAS that “an Ally Bank

account held by Peter J. Lynch named Best Friends Animal Society

as a beneficiary (Reference # 17079861).”       Ally’s records show

that BFAS was designated beneficiary as early as January 1, 2013.

ECF No. 89-9 at 4.    The bank’s records do not show any change in

the beneficiary designation between that time and the date of Mr.

Lynch’s death.    ECF No. 89-1 at 5.    BFAS responded in a letter

dated July 31, 2018, confirming the notification by Ally and


                                   4
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 5 of 20



requesting release of the account funds.       On August 8, 2018, bank

staff recorded an instruction to process checks to BFAS.

     There are two additional letters in the record, dated August

9, 2018 and August 14, 2018, from Ally to BFAS stating that a

check is enclosed and the Lynch accounts have been closed.             ECF

No. 75 at 6, ¶ 24; ECF No. 75-24.      BFAS submits that it never

received the letters, and Ally’s records show that the funds were

withdrawn and then quickly redeposited into the Lynch accounts.

     On July 25, 2018, Ally sent a letter to the Estate

identifying BFAS as the beneficiary on each of the three

accounts.   When Webster called Ally for confirmation of the

beneficiary designation, a bank employee entered a notation in

Ally’s electronic records stating that the bank had been unable

“to go back to 2010 when the accts were initially opened to view

if the accts were set up with a beneficiary upon acct opening

since the[y] were opened in the call center.”        Ally submits that

its practice with regard to POD accounts included taking the name

of the beneficiary over the phone and recording the designation

in its system.   Although such calls were recorded for quality

control purposes, they were also purged periodically.

     On August 7, 2018, Webster wrote to Ally and disputed the

designation of BFAS as beneficiary.      He also asked for copies of

all signature cards and documentation of the beneficiary

designation.   On August 20, 2018, Ally sent Webster a copy of Mr.


                                   5
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 6 of 20



Lynch’s IRS W-9 form dated August 30, 2010, and stated that the

bank would give the Estate “21 days from the date of this letter

to provide us with a court order which expressly compels the bank

to pay the funds into the estate.”      On August 24, 2018, Webster

wrote to Ally acknowledging receipt of the W-9 form and

reiterating his request for documentation of a beneficiary

designation by Mr. Lynch.

     On August 30, 2018, Ally wrote to Webster and explained that

“Mr. Lynch’s account applications and beneficiary designations

were done via the call center, therefore there are no written

application documents to provide.      Recordings of conversations

are no longer available.”     The bank also extended its demand for

a court order to 30 days from the date of the August 30 letter.

There is a dispute of fact as to whether Ally’s representation

about the existence of call records was truthful.         ECF No. 75 at

9, ¶ 34.

     On September 24, 2018, Webster obtained an order from the

Probate Division of the Vermont Superior Court concluding that

the funds belonged to the Estate.      The order also required

payment to the Estate within 30 days unless a hearing was

requested within ten days.     Webster was apparently unaware that

Ally had been in contact with BFAS with regard to its beneficiary

status and distribution of the funds.

     On October 1, 2018, Ally wrote to BFAS, informed it of the


                                   6
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 7 of 20



court order, and reported that the funds would be paid to the

Estate unless BFAS provided an order within ten business days

preventing payment of the funds.       BFAS subsequently sought to

participate in the Probate Court proceeding.        In its Probate

Court filings, BFAS reportedly argued that an electronic

signature is sufficient under Vermont law, and that there was

reason to rely on Mr. Lynch’s communications identifying BFAS as

the beneficiary of the accounts.       BFAS noted that the order

obtained by the Estate had been ex parte, and moved that it be

stayed until the parties could be heard.       On October 29, 2018,

Ally similarly moved the Probate Court for a stay.

     On December 5, 2018, the Probate Court granted Ally’s motion

to intervene.    The court also concluded that because BFAS was a

“stranger to the estate,” there was no jurisdiction to adjudicate

BFAS’s claim of ownership.     The court ordered that “Ally Bank

shall not distribute the funds held in Mr. Lynch’s Ally Bank

account until either an agreement between the parties is reached

or until a Court of competent jurisdiction determines the

ownership of these accounts.”

     Ally filed its interpleader action in this Court on February

6, 2019.   It filed an Amended Complaint on February 27, 2019.

The Estate and BFAS are named as defendants, and each has filed

counterclaims.   The parties have engaged in limited discovery,

focusing in part on the forum selection clause in the Deposit


                                   7
         Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 8 of 20



Agreement after BFAS moved to transfer jurisdiction.             This Court

denied BFAS’s motion to transfer, concluding that BFAS could not

enforce a provision of the Deposit Agreement prior to a

determination that it has rights to the Lynch accounts.

     Ally subsequently filed a motion for interpleader relief,

asking permission to place the disputed funds into a Court

account.     Ally also asked to be dismissed from the case, and

moved separately to dismiss all counterclaims.            The Court has

granted Ally’s request for leave to place the funds into a Court

account, but has denied its request for dismissal from the case.

The Court has also denied Ally’s motions for dismissal of

Defendants’ counterclaims.

     The Estate now moves for summary judgment, arguing that any

POD designation entered into Ally’s electronic records, without

written authorization, is invalid and unenforceable as a matter

of law.     The Estate also posits that Ally secretly added BFAS as

a POD beneficiary without Mr. Lynch’s knowledge, but does not

seek summary judgment on its fraud claim.           ECF No. 74 at 4.       Ally

submits that summary judgment is premature and that the Estate’s

legal arguments are misplaced.         BFAS also opposes summary

judgment, though it takes no position on some of the Estate’s

arguments.2


     2
      The Estate contends that BFAS is not a party to the
summary judgment motion, which focuses on Ally’s claims for
relief and the Estate’s counterclaims. While BFAS’s

                                       8
      Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 9 of 20



                               Discussion

I.    Summary Judgment Standard

      Summary judgment is appropriate when the record shows that

there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   Disputes concerning material facts are genuine where the

evidence is such that a reasonable jury could return a verdict

for the non-moving party.      Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).     In deciding whether genuine issues of

material fact exist, the court construes all facts in a light

most favorable to the non-moving party and draws all reasonable

inferences in the non-moving party’s favor.         See Jeffreys v. City

of New York, 426 F.3d 549, 553 (2d Cir. 2005).         However, the

non-moving party “may not rely on conclusory allegations or

unsubstantiated speculation.”      F.D.I.C. v. Great Am. Ins. Co.,

607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

II.   Choice of Law

      The parties dispute whether the claims in this case are

governed by Vermont law or by the law of the State of Utah.             The

Estate argues for the application of Vermont law, while Ally and



counterclaims may not be impacted by the Estate’s motion, its
arguments with respect to Ally’s claims for relief must be heard,
and its views on the many legal and factual issues facing the
Court will also be considered.

                                    9
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 10 of 20



BFAS believe that Utah law applies.       Choice of law is significant

because the Estate contends that, under Vermont law, a POD

designation requires a written authorization.         Utah law arguably

does not require a writing to designate a POD beneficiary.              Cf.

Estate of Wolfinger v. Wolfinger, 793 P.2d 393, 396 (Utah Ct.

App. 1990) (holding that Utah common law allows an account holder

to orally authorize his bank to change his individual account to

a joint or POD account, so long as that “the facts clearly

establish such was the intention of the parties”).         There is no

evidence in the summary judgment record that Mr. Lynch provided

specific written authorization for POD accounts.

     Courts sitting in diversity apply the forum state’s choice-

of-law rules.   See Cap Gemini Ernst & Young v. Nackel, 346 F.3d

360, 365 (2d Cir. 2003).     Vermont law enforces choice-of-law

provisions in contracts.     See McKinnon v. F.H. Morgan & Co.,

Inc., 170 Vt. 422, 423 (2000).      Here, all parties agree that the

Deposit Agreement governs the bank’s actions and transactions in

this case.   As noted above, the Deposit Agreement states that

“[t]he law of the state in which [the customer] reside[s] may

restrict” POD accounts.     The Deposit Agreement also requires that

Ally’s actions be governed by federal law and, to the extent not

preempted, Utah law.

     The Court finds that, as dictated by the Deposit Agreement,

Vermont law applies to the question of whether Mr. Lynch validly


                                   10
      Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 11 of 20



authorized POD accounts.      A plain reading of the Deposit

Agreement suggests that while Utah law may govern Ally’s conduct

generally, the law of the account holder’s home state can

“restrict” a POD account.      Mr. Lynch was a Vermont resident, and

as the Probate Court properly determined, Vermont has a statute

specifically addressing PODs.       Accordingly, the Court must

determine whether any “restriction” in the Vermont statute

entitles the Estate to summary judgment.

III. Entitlement to the Account Funds

      The state Probate Court concluded that a POD requires a

depositor’s signature, and the Estate urges this Court to adhere

to that ruling.    In rendering its decision, the Probate Court

cited 8 V.S.A. § 14201(b)(2) and § 14205.         ECF No. 75-6 at 3, ¶

10.   Section 14201(b)(2) obligates the bank to provide the

depositor with “a statement containing the existing terms and

conditions of the deposit contract.”        8 V.S.A. § 14201(b)(2).

Changes to the deposit contract must be noticed in advance.              Id.

Section 14205 states, in relevant part, that a signed POD

designation is conclusive evidence of “the creation of an

absolute payable-on-death account.”        8 V.S.A. § 14205(b).

      BFAS argues that the critical portion of Section 14205 is

subsection (a), which states that a POD account is created by a

deposit in name of an account holder who designates the payee or

payees upon his or her death.       There is no requirement of a


                                    11
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 12 of 20



writing or signature in Section 14205(a).        While subsection (b)

establishes that a signature is “conclusive evidence” of a

designation, it does not explicitly require a signature.           Nor

does the statute exclude the possibility of persuasive, if not

conclusive, evidence of intent aside from a signature.

     The Estate goes beyond the Probate Court’s conclusion and

asserts several additional arguments for a writing requirement.

First, the Estate argues that a POD account is a form of will,

and that Vermont law requires a will to be in writing.          See 14

V.S.A. § 5.   In general, however, when a state legislature has

passed a law specifically addressing PODs, a POD is not viewed as

a will and does not need to meet the requirements for a will.

See generally 50 A.L.R. 4th 272–300 (1986); see also Virginia

National Bank v. Harris, 257 S.E.2d 867 (Va. 1979) (fact that

legislature provided that bank may properly pay balance of POD

account to surviving designee demonstrates validity of such

account, even though not created with formalities specified for

wills); Re Estate of Tonsic, 235 N.E. 2d 239 (Ohio 1968) (under

provision of banking statute, POD deposits are exempt from

statute regarding wills).

     The Estate also contends that Vermont law requires

disclosure to the customer of any funds transfer, including a

pre-authorization, and that the existence of POD accounts was

never disclosed until after Mr. Lynch’s death.         See 9A V.S.A. §


                                   12
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 13 of 20



4-406.   The record is not clear that Mr. Lynch was completely

unaware of POD accounts, as viewing the facts in the light most

favorable to the non-moving parties, there is evidence of POD

designations.    It is also not apparent from the law cited by the

Estate that payment to a POD beneficiary is legally equivalent to

a transfer of funds, whether pre-authorized or not.

     The Estate next cites the federal Electronic Funds Transfer

Act (“EFTA”), under which “[p]reauthorized electronic fund

transfers from a consumer’s account may be authorized only by a

writing signed or similarly authenticated by the consumer.”             12

C.F.R. § 205.10(b).    An “electronic funds transfer” includes a

transfer of funds initiated via telephone “so as to order,

instruct, or authorize a financial institution to debit or credit

an account.”    15 U.S.C. § 1693a(7).     However, “electronic funds

transfer” excludes “any transfer of funds which is initiated by a

telephone conversation . . . which is not pursuant to a

prearranged plan and under which periodic or recurring transfers

are not contemplated.”    15 U.S.C. § 1693a(7)(E).       This provision

seemingly applies here, as Mr. Lynch allegedly established the

POD beneficiary via telephone, and the designations were not part

of a prearranged plan for recurring fund transfers.          Id.3


     3
      The Estate argues that this exclusion does not apply
because the record does not support a finding that call center
workers are each “an officer or employee” of Ally. The
relationship between Ally and a third-party call center is, at
this stage, unclear, and the parties have not fully briefed

                                   13
      Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 14 of 20



      The Estate’s final argument for a writing is that Ally

violated the E-Sign Act by failing to disclose the entry of POD

information in its electronic records.4        The Estate also contends

that under the EFTA, Ally was required to disclose the terms and

conditions of “electronic fund transfers involving a consumer’s

account . . . at the time the consumer contracts for an

electronic fund transfer,” and do so in “readily understandable

language.”   15 U.S.C. § 1693c.      The summary judgment record

suggests that beneficiaries were indicated on the accounts, that

Deposit Agreements were sent to Mr. Lynch, and that those Deposit

Agreements dictated the terms of POD accounts.          Accordingly, and

viewing the facts in a light most favorable to Ally, the Estate

is not entitled to summary judgment on the question of whether

written authorization was required.

IV.   Breach of Contract

      The Estate’s breach of contract claim is premised in part on

Ally’s failure to pay.     Because the Court cannot yet determine

that the Estate is entitled to the funds, it cannot grant

judgment as a matter of law on that claim.

      The Estate also alleges various violations of the Deposit


whether the EFTA exception may be ignored if the bank receives a
call through a third-party contractor.
      4
      It has been held that there is no private right of action
or remedy under the E-Sign Act. See Herrera v. Navient Corps.,
No. 19-CV-6583 (AMD/VMS), 2020 WL 3960507, at *5 (E.D.N.Y. July
13, 2020).

                                    14
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 15 of 20



Agreement.   The Estate first highlights Section II.C.3, which

states that Ally “may pay checks or follow other instructions if

we reasonably believe you have authorized the checks or

instructions.”   Section II.C.3 further provides that to determine

“whether a check or instructions are authorized, we may refer to

the [customer] signatures” in the bank’s records.

     The Estate argues that this provision is proof that a POD

designation cannot be oral.     It is not clear, however, that

Section II.C.3 dictates requirements for PODs.         Instead, as Ally

argues in its opposition memorandum, Section II.C.3 provides

guidelines for confirming the authenticity of either a signature

or instruction, giving the bank the ability to confirm such

authenticity based upon either “reasonable belief” or a signature

confirmation.

     The Estate also cites Section II.C.7, which states:

     We will send or make available to you a periodic
     statement showing the activity on your accounts and
     containing information sufficient to allow you to
     reasonably identify the items paid . . . You must
     examine the statement . . . and notify us of any
     unauthorized signature . . . or error on the statement.

While the Estate argues that this provision shows an authorized

signature is required to initiate a transfer of funds, there is

no reference in Section II.C.7 to a signature requirement.

Allowing for notification by the customer of an unauthorized

signature is not the same as requiring the customer’s signature

for a particular type of account.

                                   15
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 16 of 20



     The Estate’s next contention, that Section II.C.7 promises

the bank will provide customers with information sufficient to

identify and correct unauthorized transfers, is plainly correct.

Again, however, it is not clear how this pertains to a POD

designation, as a “periodic statement” reflecting “items paid”

would have little relevance to a one-time payment that occurs

after the death of the account holder.

     The Estate further cites the privacy provision in Section

II.D.9, which states that Ally “will disclose information about

your account or transfers you make” under six listed conditions,

including when the account holder grants written permission,

“[w]here it is necessary for completing transfers,” and in order

to comply with a government agency or court order.         The Estate

submits that Ally breached this privacy provision when it

notified BFAS of the beneficiary designation in the bank’s

records.   Viewing the facts in light most favorable to Ally,

there was no improper disclosure in this case.         If Mr. Lynch did,

in fact, designate BFAS as the beneficiary on his accounts, he

would clearly have contemplated notification upon his death and

no privacy interest was infringed.

V.   VCPA Claim

     In addition to claiming breach of contract and fraud, the

Estate asserts a claim under the VCPA.       Ally submits that the

VCPA is irrelevant because Utah law governs its actions.           The


                                   16
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 17 of 20



Court need not address that question at this time, as summary

judgment on the VCPA claim is not currently warranted.

     The VCPA provides that “[u]nfair methods of competition in

commerce and unfair or deceptive acts or practices in commerce”

are unlawful.   9 V.S.A. § 2453.     A consumer who “contracts for

goods and services in reliance upon false or fraudulent

representations or practices prohibited by section 2453 of this

title, or who sustains damages or injury as a result of any false

or fraudulent representations prohibited by section 2453 of this

title, . . . may sue” to recover damages, “reasonable attorney’s

fees” and “exemplary damages not to exceed three times the value

of consideration given by the consumer.”        9 V.S.A. § 2461(a).

     Section 2453 prohibits “unfair or deceptive acts or

practices in commerce.”     9 V.S.A. § 2453(a).     To establish a

deceptive act or practice, the VCPA requires: a representation,

omission, or practice likely to mislead consumers; that the

consumer be interpreting the message reasonably under the

circumstances; and that the misleading effects be material, such

that they are “likely to affect the consumer’s conduct or

decision regarding the product [or service].”         Madowitz v. Woods

at Killington Owners’ Ass’n, Inc., 2014 VT 21, ¶ 23.

“‘[D]eception’ is measured by an objective standard, looking to

whether the alleged representation or omission had the capacity

or tendency to deceive a reasonable consumer; actual injury need


                                   17
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 18 of 20



not be shown.”    Carter v. Gugliuzzi, 168 Vt. 48, 56 (1998); see

L'Esperance v. Benware, 2003 VT 43, ¶¶ 14-16.

     The Estate argues that “Ally’s practice of secretly placing

POD designations on a customer’s account without written

authorization . . .    is, as a matter of law, unfair and

deceptive.”    ECF No. 74 at 16.    The Estate also contends that the

failure to disclose on bank statements that the accounts had a

POD designation constituted material omissions.         Finally, the

Estate submits that after Mr. Lynch’s death, Ally continued to

engage in unfair and deceptive acts by compelling the

Administrator to provide a court order and failing to reveal that

it had no evidence of a telephonic beneficiary designation.

     Ally submits that there was no misleading conduct, in part

because its records show that Mr. Lynch opened the accounts as

POD beneficiary accounts.     Ally also contends that bank

statements sent in early 2018, prior to its knowledge of Mr.

Lynch’s death, identified BFAS as the beneficiary of each of the

accounts.   With respect to Ally’s interactions with the Estate,

Ally submits that the Estate is misrepresenting its

communications about the available evidence.

     Viewing the facts in Ally’s favor, the Estate is not

entitled to summary judgment on the VCPA claim.         Ally’s records

indicate communications with Mr. Lynch and the designation of a

beneficiary.    Whether those communications actually happened, or


                                   18
      Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 19 of 20



were instead “secret” entries, is disputed.         With respect to

Ally’s interactions with the Estate, the undisputed facts do not

establish that its communications misled anyone, or that they

inflicted the sort of transactional reliance and harm

contemplated by the VCPA.      See Wilder v. Aetna Life & Cas. Ins.

Co., 140 Vt. 16, 18 (1981) (“The Consumer Fraud Act was created

to protect citizens from unfair and deceptive acts in consumer

transactions.”).    The Estate’s motion for summary judgment on its

VCPA claim is denied.

VI.   Ally’s Interpleader Action

      The Estate further moves for summary judgment on Ally’s

interpleader action, arguing that Ally should not be allowed to

deposit funds into a Court account and should not be dismissed

from the case in light of the counterclaims raised by both

defendants.    The Court has ruled on Ally’s interpleader action in

a separate order.     The Estate’s arguments on this point are

therefore moot.

                                Conclusion

      For the reasons set forth above, the Estate’s motion for

summary judgment (ECF No. 74) is denied without prejudice.               Any

party may move for summary judgment after the parties have

engaged in additional discovery.

      The parties shall submit a stipulated proposed discovery

order within 30 days.     If the parties cannot agree to a


                                    19
     Case 2:19-cv-00021-wks Document 108 Filed 08/06/20 Page 20 of 20



stipulated proposed order, they shall submit separate proposals

with supporting memoranda within that same 30-day time period.

Ally’s motion to extend the discovery schedule (ECF No. 100) is

denied as moot.

     DATED at Burlington, in the District of Vermont, this 6th

day of August, 2020.

                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  District Court Judge




                                   20
